Morgan, J.
This is an appeal from an order of the district judge continuing the case.
These orders are within the discretion of the district judge. Even if we could interfere, the ease has been continued, and the reversal of the judgment would amount to nothing. Besides, this is an interlocutory order. An appeal lies from an interlocutory order, but only when it works an irreparable injury. We see no irreparable injury which can arise from the continuing of a cause from one term to another. .
Appeal dismissed.